PER CURIAM.
The issue in the trial court was whether or not a municipal zoning ordinance as applied to the appellee’s property was confiscatory in the constitutional sense. Forde v. City of Miami Beach, 1941, 146 Fla. 676, 1 So.2d 642, 645; Ocean Villa Apartments, Inc. v. City of Fort Lauderdale, Fla.1954, 70 So.2d 901, 902, and Watson v. Mayflower Property, Inc., Fla.App.1969, 223 So.2d 368, 372. The cause was tried without a jury. The trial judge found in the affirmative. On appeal by the City of Wilton Manors, we have studied the briefs and record and heard oral argument. Based thereon, we conclude that there is *876competent substantial evidence in the record to support the trial judge’s factual findings and that he did not misconceive controlling principles of law. Therefore, we affirm. Hall v. Korth, Fla.App.1971, 244 So.2d 766 and 8A McQuillin, page 467.
REED, C. J., WALDEN and MAGER, JJ-, concur.